DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 and December 29, 2021 have been entered.
Claims 1-13 and 15-20 remain pending wherein claims 1-8 and 16-20 remain withdrawn pursuant to the election made by Applicant in the response filed on May 20, 2020. Applicant amended claims 9 and 15. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4, 2022 is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to the patentability of the claim have been considered but they are moot because the new ground of rejection set forth above is not pertinent to any of the arguments set forth by Applicant. 
Claim Objections
Claim 9 is objected to because of the following informalities:  
The limitation “directed” in lines 10 and 21 of claim 9 should be changed to “directly”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitation “the second surface” recited at the end of the claim is indefinite. It is unclear to which second surface (microfluidic element or the device layer) the limitation refers. Based on context, the latter appears to be the case. 
Allowable Subject Matter
Claims 9-13 and 15 would be allowed if they are amended to obviate the objections and the 35 U.S.C. 112 rejection set forth above. 
Telephone calls were made to Deidra Ritcherson on January 11, 2022 and January 13, 2022 to resolve the issues identified above via an examiner’s amendment, but the attempts were unsuccessful.  
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
1) Foster et al. (US 2009/0212407 A1) disclose a method of making a microfluidic device (see [0003]), the method comprising: 
defining a microfluidic element 36 on a first surface (top surface) of a device layer 10 (see Figs. 4 and 9), wherein the device layer 10 comprises a layer of a microfluidic chip (see Fig. 4 and abstract); 
bonding a sealing layer 20 to the first surface of the device layer 10 (see [0080] and Fig. 9), 
wherein the device layer 10 and the sealing layer 20 are directly connected to and adjacent a first bus (channel formed between the device layer and the sealing layer); and 
forming, after the bonding (see [0080]), a via 65 within the device layer 10, wherein the via 65 extends entirely through the device layer 10 from a second surface (bottom surface) of the device layer 10 to the first surface of the device layer 10 (see Fig. 10), wherein the second surface is located on a side of the device layer opposite the first surface (see Figs. 9 and 10).
However, the microfluidic element 36 is not embedded within the first surface of the device layer, as recited in claim 9. In addition, the Foster et al. device does not disclose a second bus as recited in claim 9.
2) Pelton et al. (US 2007/0020496 A1) disclose a method of making a microfluidic device (see [0086]-[0088]), the method comprising: 
defining a microfluidic element 842 on a first surface (top surface) of a device layer 802 (see Fig. 8F), wherein the device layer 802 comprises a layer of a microfluidic chip (see [0077] disclosing that the device is micro-machined);

wherein the device layer 802 and the sealing layer 852 are directly connected to and adjacent a first bus 844 that is adjacent and connected to the microfluidic element 842; and 
forming vias 832 and 834 within the device layer 802 (see [0083] and 8D), wherein the vias 832 and 834 extend entirely through the device layer 802 from a second surface (bottom surface) of the device layer 802 to the first surface of the device layer 802, wherein the second surface is located on a side of the device layer opposite the first surface (see Fig. 8D), wherein a second bus 846 is directly connected to a via 834 and adjacent the first surface of the device layer 802, and wherein the second bus 834 is open to the exterior of the microfluidic chip (see Fig. 8D).    
However, the microfluidic element 842 is not embedded within the first surface of the device layer, as recited in claim 9. In addition, the second bus 846 is not directly connected to both vias 832 and 834 as recited in claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/PAUL S HYUN/Primary Examiner, Art Unit 1796